Citation Nr: 1701117	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO. 10-17 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981, June 1987 to June 1987, and October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran has a current disability of obstructive sleep apnea. 

2. The Veteran's sleep apnea is etiologically related to his service-connected PTSD. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for secondary service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of secondary service connection for sleep apnea has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Secondary Service Connection for Sleep Apnea

The Veteran contends that his obstructive sleep apnea is a result of his service-connected PTSD. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran complained of trouble sleeping in March 2005. The Veteran's displayed signs and symptoms of sleep apnea, including loud snoring, excessive daytime sleepiness, daytime fatigue, and memory issues in November 2006. The Veteran underwent a private sleep study in August 2008, and was subsequently diagnosed with obstructive sleep apnea.

The Veteran has a service-connected disability. The RO granted service connection for the Veteran's PTSD in June 2007. 

The evidence on whether the Veteran's obstructive sleep apnea was caused or aggravated by medication prescribed to treat his service-connected PTSD is evenly balanced. In May 2009 and February 2014 VA medical opinions, VA examiners opined that there is no known association between sleep apnea and PTSD. The VA examiners further opined that the Veteran's sleep apnea was instead due to his obesity. However, the Veteran contends that his weight gain is a direct result of his prescription drug treatment for his PTSD. During service, the Veteran weighed between 217 and 227 pounds. The Veteran's weight rose to 254 in November 2006. As of October 2013, the Veteran's weight is 272 pounds. The Veteran reported to his psychiatrist several increases to his appetite in April 2006 and August 2011. In August 2008, a VA psychiatrist opined that the Veteran's obstructive sleep apnea was "as likely as not" due to his service-connected PTSD. Therefore, the evidence is at least in equipoise as to whether the Veteran's weight gain was caused by prescription drug treatment of his PTSD, therefore resulting in his obstructive sleep apnea. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for secondary service connection for obstructive sleep apnea have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


